—Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered March 4, 1997, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
To the extent that the defendant’s contention that his plea was obtained in violation of his right to the effective assistance of counsel involves matters dehors the record, it is not properly before this Court (see, People v Williams, 145 AD2d 672). Based upon the record before us, and under the totality of circumstances presented, the two attorneys who successively served the defendant at plea and at sentencing effectively and meaningfully represented his interests (see, People v Baldi, 54 NY2d 137).
Finally, there is no merit to the defendant’s contention that the Supreme Court erred in failing to grant an evidentiary hearing with regard to the alleged ineffective assistance of the attorney who represented him at the plea (see, People v Frederick, 45 NY2d 520). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.